 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Brotherhood of Electrical Workers,Local 112, AFLCIO (Ajax Electric Company)and Donald E. Singleton and Dennis M. Wiggins.Case 19-CB-2710August 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn February 2, 1977, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, Respondent Union filedexceptions and a supporting brief, and the GeneralCounsel filed a motion to correct error in theAdministrative Law Judge's recommended Orderand notice to employees and members.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified below.2The complaint alleges, in substance, that Respon-dent violated Section 8(b)(l)(A) and (2) of the Act byattempting to cause the discharge of employeesDennis Wiggins and Donald Singleton for reasonsother than nonpayment of dues and initiation feesand for filing a charge against Respondent with theBoard.As set forth more fully in the Administrative LawJudge's Decision, the record reveals that, in April1976, the Employer hired employee Wiggins for workat the Pendleton, Oregon, jobsite and then terminat-ed journeyman Couch because of dissatisfaction withhis performance. Employer's foreman, Bennett,credibly testified that Respondent's assistant busi-ness manager, Williams, came to the jobsite on thefollowing day and told Bennett "that if anybody wasto be laid off it should have been Dennis Wiggins,because he was a traveler and the man I laid off wasa local man."In June 1976, Bennett terminated the employmentof apprentice Carrier because he was doing the leastamount of work. According to Bennett's creditedtestimony, Williams again came to the Pendletoni The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.231 NLRB No. 28jobsite and told Bennett that Carrier should not havebeen fired, "that this was the only local man I had onthe job and I should have laid off the travelers I hadbefore I laid off the local men." After refusing toreinstate Carrier, Williams told Bennett that he wasgoing to pull everybody off the crew and that he wasgoing to talk to the men during the lunch hour andask them to quit as a personal favor to him.With regard to the Kennewick, Washington,project, Bennett credibly testified that Respondent'sbusiness manager, Elgin, requested that Bennett layoff the travelers because of the number of local menout of work. Following his conversation with Elgin,Bennett informed Singleton and Wiggins, the onlypersons working at that time on the Kennewick job,that Respondent's business manager wanted him tolay them off because they were travelers. As a resultof this conversation with Bennett, Singleton andWiggins filed the unfair labor practice charge.Shortly thereafter, Elgin called Bennett into hisoffice. Bennett credibly testified:...he wasn't happy that I had gone and toldDon [Singleton] and Dennis [Wiggins]. He saidthat the Labor Relations Board had had a filingagainst them.He said he assumed it would be confidentialbetween him and myself and he didn't expect meto go over and tell them. He said, "Now we aregoing to have to go to court." That he wasn't sureif he could find anybody that would work on ajob because the other men in the union wouldknow that their dues were going to have to go fora lawyer to fight the case.He did say it was kind of a touchy situationthat we are going through. I said yes, I knew. Itold him I thought it was against the law and hesaid it was. And he asked me if I would lay DonSingleton off.Bennett then informed Singleton and Wigginsthat Elgin had asked him to fire them becausethey had filed a charge with the Board.On these facts the Administrative Law Judgefound, and we agree, that Respondent violatedSection 8(b)(l)(A) and (2) of the Act by attempting2 The General Counsel requests that the Board correct an inadvertenterror in the Administrative Law Judge's recommended Order and notice toemployees and members by substituting the words. "in any other manner"for "in any like or related manner." The General Counsel's motion is herebygranted. We shall herein correct the error by including the broad cease-and-desist order appropriate in these circumstances. See Wright-Schuchart-Harbor, 227 NLRB 1007, fn. 2 (1977).162 INTL. BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 112at various times to cause the Employer to dischargeemployees Dennis Wiggins and Donald Singletonbecause they were travelers instead of members ofRespondent, and because they had filed an unfairlabor practice charge under the Act against Respon-dent. Specifically, in addition to the requests to layoff the travelers, Respondent threatened to cause awork stoppage among the employees at the Pendle-ton jobsite because of Bennett's refusal to dischargeWiggins. Respondent also warned Bennett thatunion members would not work for the Employer atthe Kennewick project unless the Employer compliedwith Respondent's request to discharge the personswho had filed the charge against the Union. In short,the Administrative Law Judge correctly observedthat Respondent was not merely relaying informa-tion to the Employer about a personality clashamong the employees but was actively seeking theirtermination. Accordingly, we shall adopt the Admin-istrative Law Judge's Decision.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent, International Brotherhood of Electrical Work-ers, Local 112, AFL-CIO, Kennewick, Washington,its officers, agents, and representatives, shall take theaction set forth in the said recommended Order as somodified:1. Substitute the following for paragraph l(b):"(b) In any other manner restraining or coercingemployees in the exercise of their rights underSection 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN FANNING, dissenting:This is a case alleging attempts by the Union tocause the discharge of journeyman electriciansSingleton and Wiggins. The Employer is an electricalcontractor in the construction industry. The allegedattempts occurred at jobsites in Pendleton, Oregon,and Kennewick, Washington. The AdministrativeLaw Judge credited the testimony of Employer'sforeman, Bennett, whose testimony is uncontrovert-ed as to the Pendleton job, but is disputed by Union:' Bennett agreed there had been "some rather significant conflict" overwhether Carrier was to take orders from him as foreman or from one of thejourneymen, the latter policy being consistent with the Union's traditionalmethod of handling apprentices, a policy Bennett said he now understood.4 See International Hod Carriers. etc., Local 7 AFL-CIO (YonkersBusiness Manager Elgin concerning some aspects ofdiscussions about the Kennewick job.Taking at face value Foreman Bennett's account asrecited by the Administrative Law Judge, I cannotagree with my colleagues to find 8(b)(l)(A) and8(b)(2) violations. I would dismiss. I think it fair toconclude on the credited evidence and the record asa whole that the Union was performing its obligationof fairly representing the unit employees-the unitbeing one established by contract with the NationalElectrical Contractors Association of whose WesternDivision the Employer is a member.At Pendleton, Assistant Business Agent Williams,who did not testify, came to the job on two occasionsin the spring of 1976: first in an effort to havejourneyman Couch rehired, and several weeks laterto request the rehire of apprentice Carrier. As to theCouch incident, Bennett quoted Williams as tellinghim "that if anybody was to be laid off it should havebeen Dennis Wiggins, because he was a traveler andthe man I laid off was a local man." Wiggins, in fact,had recently been cleared for the job by the Union,whereupon Bennett let Couch go because of dissatis-faction not clearly specified. As to the Carrierincident, materials were then running low, the thencomplement of electricians consisted of Bennett,three travelers who were journeymen (Singleton,Wiggins, and Mitch), and apprentice Carrier. Ben-nett let Carrier go because he was doing the leastwork.3Williams came to the job and told Bennettthat, from the Union's standpoint and from theapprentice's standpoint, Carrier should not havebeen discharged and asked Bennett to rehire him.According to Bennett, Williams "told me again thatthis was the only local man I had on the job and Ishould have laid off the travelers I had before I laidoff the local man." When Bennett refused, Williamstold Bennett he was going to pull everybody off, talkto the men at lunch, and ask them to quit as apersonal favor to him. Though Williams was seenlater talking to the men, there is no testimony as towhat he said and no work stoppage occurred.The upshot of these two incidents was that Couchwas offered his job back but declined; Carrieraccepted a similar offer. In both instances Respon-dent was seeking the retention of unit membersnewly laid off. In my view these were attempts byRespondent to perform its obligation of representingthe unit employees, not unlawful encouragement ofunion membership within the meaning of Section8(b)(2).4Contracting Co., Inc.), 135 NLRB 865 (196%2), where the job stewardrecommended the retention of an employee about to be laid off because hisphase of the work was ending, and against the hire of an applicant, also aunion member. The Board said at 866:(Continued)163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt Kennewick the job location was a store beingconstructed across the highway from the union hall,a distance of "probably 2 blocks." Prior to a majorstrike that summer the Union had had approximately500 members and 500 travelers and could place both.Apparently this strike was ongoing in July whenBennett called the hall and cleared the matter ofbringing "his crew" up from Pendleton. As Bennettrecalled: "I took Dennis [Wiggins] and Don [Single-ton] to Kennewick and I was running another jobthere [possibly meaning two jobs at Kennewick?]. Iwent over to the Union hall to get some terminationslips." While there he was called in to talk withBusiness Agent Elgin, who understood that the Local112 people who had been working for Bennett inPendleton did not desire to come to Kennewick, butthat Bennett would bring the other two. On direct,Bennett testified that Elgin spoke of the strike atHanford, the fact that Local 112 had people on theout-of-work roll due to the strike (Elgin himselfreferred to 60 men), and that local men could lookright across to Bennett's jobsite and see travelersworking.5On cross-examination, Bennett agreed thatElgin spoke of the strike in greater detail: "[T]hestrike is the Tri-Cities with five, six, seven, or eightthousand men out of work and it didn't look verygood to have travelers on the job across the street."In both versions, Elgin asked Bennett's "coopera-tion" in laying off the travelers in favor of hiringlocal men. Bennett said that he would cooperate.What he did was to return to the jobsite, tellSingleton and Wiggins that the business manager atthe Local wanted him to lay them off as travelers,and ask them if they wished to continue on the job.In view of the scope of the strike and the increasedpressure on the hiring hall, I would not interpretIt is a union's function to attempt to obtain benefits for the employeesit represents. Here the Respondent was performing that function byinducing the employer to fill desirable new jobs from within theworking force rather than by hiring from outside. Although this mightencourage union membership, it would be the type of encouragementthe Supreme Court was referring to when it stated in Local 357,Teamsters v. N.L.R.B., (365 U.S. 667, 675-676); "The truth is that theunion is a service agency that probably encourages membershipwhenever it does its job well." Finding a violation in this case wouldpenalize the Respondent for attempting to preserve job opportunitiesfor the unit employees it represented. ..Clearly, this was an attemptby the Respondent to perform its obligations of representing theemployees.5 Wiggins testified that he did not consider himself a traveler because hehad moved to the area about 2 years before, was book 2 the first year, andafter that, book I resident. "I get tired of being called a traveler because Idon't have a membership in this local." Membership takes "three or four,years." He defined a traveler as he understood it:Well, a traveler to me means someone, a Book 2 man, who travels,moves his trailer in here, works on Hanford, picks up in eight or ninemonths and goes to Reno to work, goes to San Francisco, follows thejobs more or less. That to me is what a traveler is, although everyone isa traveler who isn't a local member ...."Elgin's request for cooperation as a specific requestfor the discharge of Singleton and Wiggins. Elgin'sexplanation is consistent with Bennett's testimony:"I just made him aware of the problem it is for us,and that was it." The proximity of the union hall tothe job created an obvious problem when local menin large numbers were looking for work. PlausiblyBennett, who had worked steadily for Ajax for 14years and the last 7 as a foreman, might havecooperated by keeping his eye out for another job forthe two, less strategically located. Hiring additionalmen locally would also help and Bennett sought todo that several weeks later. The impact of a majorstrike on the operation of a hiring hall is a problemthat deserves more consideration by this Board.6According to Bennett, he allowed Singleton andWiggins to decide the issue themselves as he wantedto be sure he had people on the job and to knowwhether these two wanted to stay. In any event, theywere not discharged. As I would not find Elgin'sremarks, as reported by Bennett, to have been aspecific request to discharge Singleton and Wiggins,and as employment in July 1976 was aggravated bythe strike situation in a manner that fully explainsElgin's solicitation of cooperation in hiring localmen-and/or laying off those who had come to thejob as travelers7--I would not find a violation ofSection 8(b)(2) with respect to the above incident.Singleton and Wiggins then jointly filed the chargehere. According to Wiggins he did this because ofwhat he had been told by Bennett. Singleton hadfiled a charge not too long before the one filed here.The record shows little concerning it except thatBoard personnel went over the Union's records andit was dismissed.Wiggins' original local was 48 at Portland; he also pays dues to Local 112.He stated that nobody had discriminated against him with respect to gettingjobs off book I.Singleton did not testify. He was asked. after Wiggins testified, if hewished to, and said, "Not presently."6 See my dissent in International Union of Operating Engineers, Local No.450, AFL-CIO (Holloway Sand and Gravel Co., Inc.), 222 NLRB 1213(1976).7 Asked to define "traveler" Elgin said: "Of course a traveler is amember of the 1.B.E.W., or the brotherhood. When a traveler comes in fromout of the jurisdiction, we have certain requirements to assigning him to ourreferral procedure. Book I and Book 2 are forjourneymen wiremen. Book 2is what the traveler signs when he comes in. Prior to signing it he fills out awork application, shows proof from his honme local of having passed thejourneyman wireman examination. He works on Book 2 for one year andthen he is on Book I. He benefits from all of our fringe benefits, attends ourmeetings, has a voice in the meeting, but he has no vote in the meeting. Andthis is the only difference." As to the policy of Local 112 concerning adistinction between locals and travelers, he said: "Well, this is not a policyof any local union. It is understood by a traveler, and myself in travelingaround the country that I have done, that when work does slow down thelocal people are the ones to stay on the job. But there is nothing in thecollective bargaining agreement or the by-laws or constitution that says thisis an item you enforce. It is understood in the brotherhood, is all." Elginagreed that it was sort of an unwritten understanding that has developedover the years.164 INTL. BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 112At the end of July, Bennett went to the union hallfor the second time, this time with the purpose torequest two more men. He talked with Elgin.According to Bennett's cross-examination, Elgin"advised" him to lay off Singleton as a knowntroublemaker. Bennett was closely questioned con-cerning his use of the word "advised" and respondedthat, in fact, it was Elgin's word and that he, Bennett,"took" Elgin's comments as advice and chose not tofollow it. In this postcharge conversation there wasno reference to Wiggins by Elgin.8Thus "advice"was the posture and it related to Singleton alone,though the Administrative Law Judge interpreted itas referring to both men simply because both hadsigned the charge. Such advice with regard toSingleton being a troublemaker referred at least inpart to the earlier charge that was dismissed aslacking in merit.There is also Elgin's doubt expressed in thisconversation that he could find Bennett "anybodythat would work on a job because the other men inthe Union would know that their dues were going tohave to go for a lawyer to fight the case." Respon-dent urges as controlling the case of George WilliamsSheet Metal Co., 201 NLRB 1050 (1973), whereemployees struck spontaneously in disapproval of afellow employee, and the union acted-albeit beforea charge was filed-as a conduit in informing theemployer of employee sentiments. The informationsupplied by the union was to the effect that theemployee would have to be removed before hisfellow employees would return to work. Here wehave a business manager's request for cooperationduring a strike, a rather logical request that wentawry. In all the circumstances, I am inclined toconclude that the Union was functioning as aconduit to relay employee reaction to the wholeepisode. To say that a union may do so withimpunity in circumstances such as these, where acharge has been filed, is a fine line to draw, perhaps,but this is a case with very little substance.I Elgin testified that he bore no ill will to the Channg Parties and recalledthat Wiggins originally came to the LaGrande-Kennewick area with theidea of going into business as an electrical contractor and the Union at thetime waived the contract requirement of employing "a person full time."However. Wiggins eventually went to work as a journeyman and, after ayear's residence, was put on book I. So far as Elgin knows. Wiggins hasnever been treated any differently from anyone else on book 1.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT attempt to cause Ajax ElectricCompany to terminate Donald E. Singleton andDennis M. Wiggins either because they aretravelers, or because they filed an unfair laborpractice charge under the Act against us.WE WILL notify Ajax Electric Company that wedo not object to the employment of Singleton andWiggins by that Company.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of the rightsguaranteed in Section 7 of the Act.INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,LOCAL 112, AFL-CIODECISIONSTATEMENT OF THE CASEROGER B. HOLMES, Administrative Law Judge: Thecharge in this case was filed on June 22, 1976, by Donald E.Singleton and Dennis M. Wiggins. The complaint wasissued on September 8, 1976, on behalf of the GeneralCounsel of the National Labor Relations Board, hereincalled the Board, by the Regional Director for Region 19.The complaint alleges that International Brotherhood ofElectrical Workers, Local 112, AFL-CIO, herein called theRespondent, has engaged in unfair labor practices withinthe meaning of Section 8(b)(IXA) and (2) of the NationalLabor Relations Act, herein called the Act. The Respon-dent filed an answer to the complaint and denied thecommission of the alleged unfair labor practices.The hearing was held before me on January 4, 1977, atRichland, Washington. Briefs were timely filed before thedue date, February 1, 1977, by the General Counsel and bythe Respondent and have been duly considered.Upon the entire record and based upon my observationof the demeanor of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONAjax Electric Company, herein called the Employer, hasbeen at all times material herein an Oregon corporationwith an office and place of business located at Portland,Oregon. The Employer is engaged in the constructionindustry as an electrical contractor.During the 12 months preceding the issuance of thecomplaint, which period was representative of all timesmaterial herein, the Employer in the course and conduct ofits business operations performed services valued in excessof $50,000 for customers located outside the State ofOregon.Based upon the foregoing stipulated facts, I find that theEmployer has been at all times material herein an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.165 DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. THE LABOR ORGANIZATION INVOLVEDIt was stipulated that the Respondent has been at alltimes material herein a labor organization within themeaning of Section 2(5) of the Act. Based upon thatstipulation and the record, I so find.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The BackgroundThe parties stipulated to the following facts for thepurposes of this proceeding.At all times material herein, the Employer was a memberof the Western Division, Inland Empire Chapter of theNational Electrical Contractors Association, which is anorganization of employers existing for the purpose ofdealing with labor organizations representing employeesand its employer-members concerning wages, hours, andother terms and conditions of employment.By virtue of its membership in the National ElectricalContractors Association, the Employer has been at alltimes material herein a party to a collective-bargainingagreement with the Respondent which designated theRespondent as the exclusive bargaining representative ofcertain employees, including, inter alia, journeyman electri-cians.The Respondent has been at all times material herein theduly recognized exclusive collective-bargaining representa-tive within the meaning of Section 9(a) and (c)(l) of the Actof the employees of the Employer referred to above, andthose employees constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.Singleton was employed by the Employer as a journey-man electrician on or about May 30, 1976, and Wigginswas employed by the Employer as a journeyman electricianduring the month of April 1976. During their employmentand at all times material herein, Singleton and Wigginswere employed pursuant to the terms of the contractbetween the Employer and the Respondent in the appro-priate collective-bargaining unit described above.George Elgin has been business manager and DonWilliams has been the assistant business manager of theRespondent at all times material herein and they have beenagents of the Respondent acting on its behalf within themeaning of Section 2(13) of the Act.B. The Events in Pendleton, Oregon1. The first conversation between Bennett andWilliamsRichard Bennett has worked for the Employer about 14years and has been a foreman electrician for the Employerfor about the past 7 years. As a foreman electrician,Bennett possessed the authority to hire and fire employees.Bennett had his initial contact with Business ManagerElgin and Assistant' Business Manager Williams about 4years ago in Yakima, Washington. However, his contactswith Elgin during the ensuing time were infrequent since heestimated that he had seen Elgin only two or three timesduring the 4-year period.At a jobsite in Pendleton, Oregon, Bennett had ajourneyman named Couch who had worked only about 27hours there and who, in Bennett's opinion, was notshowing up on the job as he should be.Meanwhile, Wiggins stopped by the jobsite and informedBennett that he was going to sign up with the Respondentin Kennewick. Thereafter, Bennett telephoned the Respon-dent and requested the referral of Wiggins to the jobsite.He was told that would be "no problem," and theRespondent did refer Wiggins to work for the Employer atPendleton; whereupon Bennett laid off or dischargedjourneyman Couch.The next day Assistant Business Manager Williams cameto the jobsite. Bennett testified that Williams "told me thatif anybody was to be laid off it should have been DennisWiggins, because he was a traveler and the man I laid offwas a local man." Bennett told Williams that he did notwant any hassles, and that he would take Couch back towork if Williams "would have a talk with him andstraighten him out." According to Bennett, however,Couch would not return to work there. Wiggins continuedhis employment with the Employer.The foregoing findings of fact are based upon theuncontradicted testimony of Bennett. Williams did nottestify.The General Counsel's complaint alleges that thisincident took place on or about March 26, 1976. Bennettalso placed this event as occurring in March 1976. Thestipulation of the parties was that Wiggins was employedby the Employer during the month of April 1976. That factwas also alleged in the General Counsel's complaint andstipulated to by the parties at the hearing. Bearing in mindthat Bennett was testifying in January 1977 as to the timeof an incident which had occurred in the spring of 1976,and further bearing in mind the complaint allegation andstipulation of the parties that Wiggins was employedduring the month of April 1976 as a journeyman electricianby the Employer, I find that this first conversation betweenBennett and Williams took place in April 1976. Neverthe-less, that is only a slight variation between the complaintallegation and the proof at the hearing as to the timing ofthe event.2. The second conversation between Bennett andWilliamsSeveral weeks later Bennett was running low on materialat the Pendleton jobsite. At that point in time there werefive persons working for the Employer on that job. Theywere Bennett, Singleton, Wiggins, an employee identifiedonly as Mitch, and an apprentice named Carrier. Singleton,Wiggins, and Mitch were "travelers."In Bennett's view, Carrier was the one who was doing theleast amount of work, so he laid off or discharged Carrier.Bennett acknowledged at the hearing that there had beensome conflict between Carrier and him as to whetherCarrier was to take orders from Bennett, who was hisforeman, or from one of the journeyman employees on thejob.Once again, Assistant Business Manager Williams cameto the Pendleton jobsite. Williams told Bennett that, fromthe Respondent's point of view and from the apprentice's166 INTL. BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 112point of view, Bennett should not have fired Carrier.Bennett testified that Williams "told me again that this wasthe only local man I had on the job and I should have laidoff the travelers I had before I laid off the local men."Williams asked Bennett to hire back Carrier, and Bennettrefused to do so. Williams told Bennett that he was goingto pull everybody off the crew and that he was going to talkto the men during the lunch hour and ask them to quit as apersonal favor to him. Bennett observed Williams go to themen during the lunch hour, but he did not overhear any ofthe conversations. No work stoppages occurred.The Employer rehired Carrier, who remained working onthe job.The foregoing findings of fact are based upon theuncontradicted testimony given by Bennett. As notedearlier, Williams did not testify in this proceeding.As to the timing of the second conversation betweenBennett and Williams, Bennett placed this event ashappening 2 to 3 weeks, or a month, after the firstconversation. The General Counsel's complaint alleges thatthe incident took place during the month of June 1976. Thecomplaint also alleged and the parties stipulated at thehearing that Singleton was employed by the Employer as ajourneyman electrician on or about May 30, 1976. Bearingin mind the stipulated facts and bearing in mind thatBennett was attempting in January 1977 to recall the timeof an event in late spring or early summer of 1976, 1 findthat the second conversation took place during the monthof June 1976 as alleged in the complaint.C. The Events in Kennewick, Washington1. The first and second conversations betweenBennett and ElginThe first conversation pertinent to this proceedingbetween Foreman Bennett and Business Manager Elgintook place on the telephone. Bennett called Elgin andasked him if he could transfer his crew from the Pendletonjob to a job in Kennewick, Washington. Elgin said "yes."In July 1976, Bennett was in the Respondent Union'shall when Williams asked Bennett to talk with Elgin.Bennett related the following conversation with Elgin:I went into his office and he told me that we hadkind of a touchy situation here, there was a strike atHanford and there was [sic] men out of work and thelocal men could look right across the street and see thatI had travelers on the job and they didn't like it. Heasked for my cooperation, if I would lay them off, so wecould put the local men on the job.I told him he would have my cooperation and I left.The foregoing findings of fact are based upon thetestimony of Bennett. The recollection of Business Manag-er Elgin varied from the version given by Bennett -particularly in the absence of any mention of a request byElgin that Bennett lay off the two travelers, Singleton andWiggins. Elgin gave this version:Bennett did contact me and stated for me that ourlocal people that were working for them in Pendletondid not desire to come to Kennewick and he did tell methat he was going to bring the other two people whowere working for him at that time. The gist of theconversation was that I could tell him that we hadapproximately 60 people, due to the strike, on the out-of-work roll. This new store is right across the streetfrom the union hall office and I was sure there wasgoing to be a problem for me, for my local people to bein there looking for a job, and seeing travelers acrossthe street. That was the gist of it.George Elgin has worked in the electrical industry for 36years. He progressed from an apprentice electrician to ajourneyman and then to a foreman and a general foreman.He has been associated with the International Brotherhoodof Electrical Workers, AFL-CIO, during this time and forthe past 17 years he has been associated with Local 112. Hehas held local union offices, and for the past 6 years he hasheld his present position of business manager. Elgin saidthat in his position he has acquired some familiarity withthe prohibitions of the National Labor Relations Act. Elginpointed out that prior to the strike in the summer of 1976the number of local members and the number of travelerswas approximately the same, around 500 in each category.Elgin asserted that there had been no discriminationagainst the travelers.The Board has given guidance in resolving credibilityconflicts in its decision in Northridge Knitting Mills, Inc.,223 NLRB 230 (1976). In that case, the Board discussedvarious criteria other than the factor of the demeanor ofthe witnesses. The Board stated (at 235):Nonetheless, it is abundantly clear that the ultimatechoice between conflicting testimony also rests on theweight of the evidence, established or admitted facts,inherent probabilities, reasonable inferences drawnfrom the record, and, in sum, all of the other variantfactors which the trier of fact must consider in resolvingcredibility. See, e.g., Retail, Wholesale and DepartmentStore Union, AFL-CIO [Coca-Cola Bottling Works,Inc.] v. N.L.R.B., 466 F.2d 380, 386-387 (C.A.D.C.,1972).With the foregoing criteria enunciated by the Board inmind and, in addition, based upon the demeanor of thewitnesses, I have found the testimony given by Bennett tobe the complete and accurate account of these events. Ihave given consideration to the fact that the RespondentUnion's agents protested Bennett's actions in terminatingCouch and Carrier. Bennett readily acknowledged at thehearing that he thought that he was correct in taking thoseactions, but he said that he bore no ill will against theRespondent.It can be argued that the latter statement is self-servingand should be examined closely. That is what I have done.I am persuaded that the record in this proceeding does notreveal such bias on the part of Bennett as would cause himto fabricate his versions of these events. Accordingly, forall of the foregoing reasons, and notwithstanding the factthat Elgin is an experienced union official who is aware of167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act's prohibitions, I have credited Bennett's testimonythroughout this proceeding. I have based the findings offact in this section on his version.2. The conversation among Bennett, Singleton,and WigginsFollowing his conversation with Elgin, Bennett spokewith Singleton and Wiggins, who were the only personsworking on the Kennewick job at that time.Bennett told them that the business manager of theRespondent Union wanted him to lay them off from workbecause they were travelers. Bennett asked them what theywanted to do and whether they wanted to stay on the job.They said that they did not want to be laid off.Bennett did not lay off either Singleton or Wiggins, andthe Respondent did not take any action.As noted earlier, Singleton and Wiggins filed the unfairlabor practice charge in this case on July 22, 1976. Wigginstestified that he based the charge on what he had been toldby Bennett, and that he did not speak with Elgin orWilliams prior to filing the charge. Singleton did not testifyin this proceeding.The foregoing findings of fact are based upon thetestimony given by Bennett and by Wiggins who arecredited.3. The third conversation between Bennett andElginAbout the end of July 1976, Bennett had still anotherconversation with Elgin. Bennett had gone to the Respon-dent Union's hall to make a request for two additionalmen. Elgin called Bennett into his office. Bennett testified:...he wasn't happy that I had gone and told Donand Dennis. He said that the Labor Relations Boardhad had a filing against them.**He said he assumed it would be confidential betweenhim and myself and he didn't expect me to go over andtell them. He said, "Now we are going to have to go tocourt." That he wasn't sure if he could find me anybodythat would work on a job because the other men in theunion would know that their dues were going to have togo for a lawyer to fight the case.He did say it was kind of a touchy situation that wewere going through. I said yes, I knew. I told him Ithought it was against the law and he said it was. Andhe asked me if I would lay Don Singleton off.Bennett said that he did not respond to the last questionand that he left.At a later point in his testimony, Bennett related thatElgin "told me that Don Singleton was a known trouble-maker and he would advise me to let him go." Bennettacknowledged that Elgin used the word "advised" in theirconversation and that he took it as advice which he choseto disregard. Bennett stated that nothing happened as aresult of his disregarding such advice.Bennett said that he told Singleton and Wiggins thatElgin had asked him to fire them because they had filed acharge with the Board.Singleton continued to work for the Employer, as didWiggins, who took over as foreman of the Kennewick jobfor 1-1/2 months while Bennett went to another job.Singleton and Wiggins were laid off when there was nofurther work for them to do.The foregoing findings of fact are based upon thecredited testimony of Bennett. Elgin recalled the conversa-tion differently. He testified:Well, Dick came into the office and I'm not surewhether the assistant asked him to come back butanyhow we ended up in my office. I did tell Dick that Isure didn't appreciate what happened out of our lastdiscussion and I made him aware, which he was alreadyaware, that charges had been brought against us,against the local union, and that was basically it. At notime did I tell him to lay off Singleton or Wiggins.* * * * *The only thing that was possibly said, and I'm notsure I have got it in the right context, but again this wasour last discussion. Their new store just started there inKennewick and I did make him aware that probablythe members of 112 were not going to look toofavorable at working there when they knew they hadpeople there with charges against Local 112. That wasreally basically it.At the hearing Elgin pointed out that Singleton andWiggins have since used the Respondent Union's hiringhall facilities, and that no directives have been issued to theRespondent's employees to treat Singleton or Wiggins anydifferently from anyone else.Elgin also stated that an earlier unfair labor practicecharge against the Respondent had been filed by Singleton.He said that the earlier charge had been dismissed by theRegional Director for Region 19 for lack of merit. Elginindicated an awareness of the prohibitions of the Actagainst a union seeking the discharge of a person by anemployer because that person had filed a charge againstthe Union.Elgin claimed that he had no ill will towards Singletonand Wiggins, and he recalled an event 2-1/2 or 3 years agowhen the Respondent waived one of its requirements toenable Wiggins to qualify to become an electrical contrac-tor.After considering the foregoing and for the reasonspreviously indicated, I have credited the testimony ofBennett and based the findings of fact on his version of theconversations.D. ConclusionsBased upon the credited testimony of Bennett, Iconclude that the Respondent did attempt to cause theEmployer to discharge Singleton and Wiggins on thevarious dates specified herein -at first because they were168 INTL. BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 112travelers instead of members of the local union and,ultimately, because they had filed an unfair labor practicecharge under the Act against the Respondent.Specifically, I conclude that the evidence shows that: (1)in April 1976 at the Pendleton jobsite, Assistant BusinessManager Williams attempted to cause Bennett, as theforeman electrician of the Employer, to terminate Wigginsbecause Wiggins was a traveler; (2) in June 1976 at thePendleton jobsite, Assistant Business Manager Williamsattempted to cause Bennett to terminate Singleton andWiggins because they were travelers and in this connectionWilliams told Bennett that he would attempt to cause theother employees to cease work; (3) in July 1976 at theRespondent's office in Kennewick, Business ManagerElgin attempted to cause Bennett to terminate Singletonand Wiggins because they were travelers; and (4) about theend of July 1976 at the Respondent's office in Kennewick,Business Manager Elgin attempted to cause Bennett toterminate Singleton and Wiggins because they had filed anunfair labor practice charge under the Act against theRespondent, and Elgin warned Bennett that members ofthe Respondent would not perform work for the Employerbecause of the pending unfair labor practice charge if theEmployer continued to employ Singleton and Wiggins.In George Williams Sheet Metal Co., 201 NLRB 1050,1055 (1973), the Board adopted the findings and conclu-sions of the Administrative Law Judge who recommendeddismissal of the complaint alleging 8(a)(l) and (3) viola-tions by the respondent employer and 8(b)(1)(A) and (2)violations by the respondent union in that case. Theallegations involved, inter alia, whether the union hadattempted to cause and did cause the employer todischarge Rodney L. Tweedy. The allegations weredismissed by the Administrative Law Judge who concludedthat: "The Union functioned as a conduit for relaying theemployees' sentiments by informing the Company thatTweedy would have to be removed from the Project inorder to induce the men to return to work."In the Respondent's brief it is urged that a situationsimilar to the George Williams case exists here where, in theRespondent's view, Elgin's comments referred only to theprobable attitude of the individual members of theRespondent and did not purport to be a demand orinstruction from the Respondent itself. However, in theGeorge Williams case it was noted that the effort to removeTweedy from the project had begun a week before thefiling of the unfair labor practice charge and, additionally,it was noted that the discharge of Tweedy was not soughtbecause he was not a union member. Instead, it appearsthat certain employees found Tweedy to have an abrasivepersonality in their opinion. The Administrative Law Judgestated at 1053-1054:What the testimony in this case shows is that the sheetmetal workers found Tweedy's personality abrasive.They considered Tweedy arrogant, domineering, andoverbearing and found it offensive working with him.As Tweedy worked at a substantially faster pace thanthe other employees undoubtedly this served to aggra-vate their irritation with him.It appears from the foregoing that the George Williamsdispute concerned more of a personality problem thananything else. The Administrative Law Judge noted thatthe union in that case did not endorse or condemn thethreats made by the employees regarding their quittingwork and merely relayed the information to the company.The work stoppage was a spontaneous action which wastaken without consultation or approval by the unionagents.After considering the foregoing, I find the GeorgeWilliams case to be distinguishable from the facts in thepresent proceeding. Here the Respondent's agents were notmerely relaying informatior about a personality clashamong the employees, but instead they were activelyseeking the termination of Singleton and Wiggins. In oneinstance the Respondent's agent supported his attempt tobring about the discharge of Wiggins by stating to Bennettthat he would attempt to cause a work stoppage among theother employees at the Pendleton jobsite. In anotherinstance there was the warning that union members wouldnot work for the Employer unless the Employer compliedwith the Union's request to discharge the persons who hadfiled the charge against the Union. It is noteworthy that, atthe very time that the warning was made by Elgin, Bennetthad come to the union hall to request that the Union refertwo more persons to work for the Employer at theKennewick jobsite.In light of all the circumstances, I conclude that theRespondent's actions amounted to more than a "barerequest" and, although the Respondent was not successful,the Respondent did attempt to cause the discharge ofSingleton and Wiggins. See International Brotherhood ofCarpenters and Joiners, Local 1092 (Walsh ConstructionCompany), 219 NLRB 372 (1975); see also the Board's notewith regard to a "simple request" which, unlike the instantcase, was an effective request in San Jose Stereotypers' andElectrotypers' Union No. 120, International Stereotypers' andElectrotypers' Union of North America, AFL-CIO (DowJones & Company, Inc.), 175 NLRB 1066, fn. 3 (1969).After considering the foregoing, I conclude that theRespondent violated Section 8(bXIXA) and (2) of the Actin attempting to cause the Employer to discharge Singletonand Wiggins because they were travelers instead ofmembers of the Local Union.Turning now to the other basis for the General Counsel'scomplaint, it is clear that both Singleton and Wiggins hadthe right of access to the use of the Board's processes. Asthe Supreme Court stated in N.LR.B. v. Industrial Union ofMarine & Shipbuilding Workers of America, AFL-CIO[United States Lines Co.], 391 U.S. 418, 424 (1968): "Anycoercion used to discourage, retard, or defeat that access isbeyond the legitimate interests of a labor organization." Inthe instant case, the coercion is found in the Respondent'sattempt to cause the Employer to discharge them after theyhad filed an unfair labor practice charge against theRespondent. That attempt was coupled with the warningthat members of the Union would not work for theEmployer because of the charge having been filed. I am notunmindful that Elgin's final request was specifically to layoff Singleton in that particular conversation. However, inthe context of that last conversation, I find that the attempt169 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas being made to cause the Employer to terminate bothSingleton and Wiggins since both persons had, in fact,jointly filed the same charge against the Union. I concludethat the Respondent thereby violated Section 8(b)(1)(A)and (2) of the Act.Finally, the fact that Charging Party Singleton did nottestify in this proceeding would not, by itself, be a basis fordismissing the allegations of the complaint as to him. RileyStoker Corporation, 223 NLRB 1146 (1976); Bechtel PowerCorporation, 223 NLRB 925 (1976), and Satra Belarus, Inc.,226 NLRB 744 (1976).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact and uponthe entire record, I make the following:CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers,Local 112, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2. Ajax Electric Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.3. By attempting to cause Ajax Electric Company toterminate Dennis M. Wiggins in April 1976 because he wasa traveler; by attempting to cause the Employer toterminate Donald E. Singleton and Wiggins in June 1976because they were travelers; by attempting to cause theEmployer to terminate Singleton and Wiggins in July 1976because they were travelers; and by attempting to cause theEmployer to terminate Singleton and Wiggins about theend of July 1976 because they had filed an unfair laborpractice charge under the Act against the Respondent, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(b)(l)(A) and (2) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(b)(1)(A) and (2) ofthe Act, I shall recommend that it be ordered to cease andI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.desist therefrom and that it take certain affirmative actionto effectuate the policies of the Act.Because the attempts by the Respondent to cause theEmployer to terminate Singleton and Wiggins were notsuccessful, and because the record shows that Singletonand Wiggins did not suffer any loss of wages attributable tothe actions of the Respondent, I shall not recommend theaward of backpay in these circumstances.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to the provisions of Section 10(c) of theAct, I hereby issue the following recommended:ORDER 'The Respondent, International Brotherhood of ElectricalWorkers, Local 112, AFL-CIO, its officers, agents, andrepresentatives, shall:1. Cease and desist from:(a) Attempting to cause Ajax Electric Company toterminate Donald E. Singleton and Dennis M. Wigginsbecause they are travelers or because they filed an unfairlabor practice charge under the Act against the Respon-dent.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Notify Ajax Electric Company that the Respondentdoes not object to the employment of Singleton andWiggins by the Employer.(b) Post at its business office and meeting halls copies ofthe attached notice marked "Appendix."2Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by the Respondent, shallbe posted by the Respondent immediately upon receiptthereof, and be maintained by the Respondent for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members or applicants forreferral are customarily posted. Reasonable steps shall betaken by the Respondent to insure that the notices are notaltered, defaced, or covered by any other material.(c) Furnish to the Regional Director for Region 19signed copies of the aforementioned notice for posting byAjax Electric Company, that Employer being willing to doso, at all locations where notices to its employees arecustomarily posted.(d) Notify the Regional Director for Region 19, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."170